Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1- 20, as originally filed, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811185226, filed on 9/25/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Allowance
Reasons for Allowance
Prior art of record as identified in PTO Form 892, neither discloses alone nor teaches in combination functions and features recited in independent claims of claimed invention. Specifically, 


Elkind (US 2019/0273510 A1) described a neural network system including a convolution filter, a recurrent neural network, and a fully connected layer that can be configured in a computing device to classify executable code. The neural network system can receive executable code of variable length and reduce its dimensionality by generating a variable - length sequence of features extracted from the executable code. The sequence of features is filtered, and applied to one or more recurrent neural networks and to a neural network. The output of the neural network classifies the data. Other disclosed systems include a system for reducing the dimensionality of command line input using a recurrent neural network. The reduced dimensionality of command line input may be classified using the disclosed neural network systems.

Gupta (US 2019/0251717 A1) discloses a content saliency network being a machine learned neural network that predicts the saliency of elements of a content item. The content saliency network may be used in a method that includes determining a set of 
Neither Chen, Elkind, and Gupta discloses alone nor teaches in combination functions and features as recited in independent claim 1. Claim 1 is allowed.  Claims 16 and 20 recite similar limitations as claim 1.  They are allowed with the same reason as claim 1. All dependent claims, depending to their respective base claims are also allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/QUN SHEN/
Primary Examiner, Art Unit 2661